DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 August 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 9, 12, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa US 2016/0103428 hereinafter ‘481 in view of Long US 2012/0313822 in further view of Fujisawa US 2017/0040681 hereinafter ‘681.
Regarding claim 1, ‘428 discloses an electronic timepiece comprising: a case (10) divided by a first reference line, the first reference line extending in a 12-o’clock to 6-o’clock direction (see Fig. 2 and 4); a planar antenna disposed in the case and configured to receive a circularly polarized wave (40); and a controller configured to activate the planar antenna (50, 61), wherein the planar antenna includes: an antenna electrode having a degeneracy separator (42, see Fig. 6; notched corners), a center line of the planar antenna, the center line extending in a 12-o’clock to 6-o’clock direction of the planar antenna, (Fig. 2 and 4) and extends parallel to the first reference line with a particular orientation of the planar antenna (see Fig. 2, 4, and 6);

However, Long discloses an antenna with a power feeder (40), the power feeder is disposed within a first or second angular range with respect to a center line of the planar antenna, and the first angular range is from a 1.5-o'clock direction to a 4.5-o'clock direction of the planar antenna, and the second angular range is from a 7.5-o' clock direction to a 10.5-o'clock direction of the planar antenna, see Figs. 1 and 2.
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the antenna of ‘428 as suggested by Long because doing so allows the antenna to be connected to the power source.
Further, ‘681 discloses a metal member disposed in a position shifted from the planar antenna toward a front surface of the timepiece and that does not overlap with the planar antenna in a plan view (91), a minimum distance between the metal member and the antenna electrode is at least 80% of a thickness of the planar antenna, and the metal 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify ‘428 and Long as suggested by ‘681 to include an antimagnetic plate in such a position because doing so helps to reduce electromagnetic interference with ‘428’s motor elements 21A, 22.
Regarding claim 12, ‘428 discloses an electronic timepiece comprising: a case (10) having an interior divided into first and second regions by a first straight line passing through a 9 o'clock position, a center, and a 3 o'clock position of the case, the interior being further divided into four quadrants by a second straight line passing through a 6 o' clock position, the center, and a 12 o'clock position of the case (Figs. 2 and 3); a battery disposed in the first region in the case (24); a planar antenna disposed in the second region in the case (40), a center of the planar antenna being located on the second straight line (Fig. 2), the planar antenna being configured to receive a circularly polarized wave [0074]; and a controller configured to activate the planar antenna (50, 61), wherein the planar antenna includes: an antenna electrode having a degeneracy separator (42, see Fig. 6; notched corners), a center line of the planar antenna, the center line extending in a 12-o’clock to 6-o’clock direction of the planar antenna, (Fig. 2 and 4) and extends parallel to the first reference line with a particular orientation of the planar antenna (see Fig. 2, 4, and 6).
‘428 does not explicitly disclose a power feeder, the power feeder is disposed within a first or second angular region with respect to the center line of the planar antenna, and with 0 degrees being aligned with the 12 o'clock position of the case, the first angular region is from 45 to 135 degrees with respect to the center of the planar 
However, Long discloses an antenna with a power feeder (40), the power feeder is disposed within a first or second angular region with respect to the center line of the planar antenna, and with 0 degrees being aligned with the 12 o'clock position of the case, the first angular region is from 45 to 135 degrees with respect to the center of the planar antenna, and the second angular region is from 225 to 315 degrees with respect to the center of the planar antenna, see Figs. 1 and 2.
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the antenna of ‘428 as suggested by Long because doing so allows the antenna to be connected to the power source.
Further, ‘681 discloses at least one of a crystal oscillator and an antimagnetic plate, and the at least one of the crystal oscillator and the antimagnetic plate is disposed in a different quadrant region than the quadrant region where the power feeder is disposed, see Fig. 4 (element 91 is included in other quadrants).
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify ‘428 to include antimagnetic plate as suggested by ‘428 because doing so helps to reduce electromagnetic interference with ‘428’s motor elements 21A, 22.
Regarding claim 19, ‘428 discloses an electronic timepiece comprising: a case (10) divided by a first reference line, the first reference line extending in a 12-o’clock to 6-o’clock 
‘428 does not explicitly disclose the antenna has a power feeder, the power feeder is disposed within a first or second angular range with respect to a center line of the planar antenna, and the first angular range is from a 1.5-o'clock direction to a 4.5-o'clock direction of the planar antenna, and the second angular range is from a 7.5-o' clock direction to a 10.5-o'clock direction of the planar antenna and a metal member disposed in a position shifted from the planar antenna toward a front surface of the timepiece and that does not overlap with the planar antenna in a plan view, a minimum distance between the metal member and the antenna electrode is at least 80% of a thickness of the planar antenna, and the metal member is an antimagnetic plate or an electrode portion of a solar cell panel.

Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the antenna of ‘428 as suggested by Long because doing so allows the antenna to be connected to the power source.
Further, ‘681 discloses a metal member disposed in a position shifted from the planar antenna toward a front surface of the timepiece and that does not overlap with the planar antenna in a plan view (91), a minimum distance between the metal member and the antenna electrode is at least 80% of a thickness of the planar antenna, and the metal member is an antimagnetic plate or an electrode portion of a solar cell panel (see Fig. 3; antimagnetic plate).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify ‘428 and Long as suggested by ‘681 to include an antimagnetic plate in such a position because doing so helps to reduce electromagnetic interference with ‘428’s motor elements 21A, 22.
	Regarding claim 2, ‘428, Long, and ‘681 as described in the paragraphs above further disclose an electronic timepiece, wherein the power feeder is disposed at a 3-o'clock or a 9-o'clock position with respect to the center of the planar antenna, see Long Figs. 1 and 2.
	Regarding claim 3, ‘428,  Long, and ‘681  as described in the paragraphs above further disclose an electronic timepiece, wherein the center of the planar antenna is located within an 
	Regarding claim 6, ‘428, Long, and ‘681 as described in the paragraphs above further disclose an electronic timepiece, further comprising: a battery disposed in the case (24), wherein an interior of the case is divided into two regions by a first straight line passing through the center of the case, the first straight line being perpendicular to a second straight line passing through a center of the case and the center of the planar antenna, and the battery is disposed in a first of the two regions and the planar antenna is disposed in a second of the two regions, see ‘428 Figs. 3 and 10.
	Regarding claim 8, ‘428, Long, and ‘681 as described in the paragraphs above further disclose an electronic timepiece, further comprising: at least one of a crystal oscillator, a motor (222), and an antimagnetic plate, wherein an interior of the case is divided into four quadrant regions by a first straight line passing through a center of the case and the center of the planar antenna and a second straight line perpendicular to the first straight line and passing through the center of the case, and the at least one of the crystal oscillator, the motor (222), and the antimagnetic plate is disposed in a different quadrant region than the quadrant region where the antenna (40) is disposed, see ‘428 Figs. 2 and 3 and Long element 40 and Figs. 1 and 2.
	Regarding claims 9 and 17, ‘428 and Long as described in the paragraphs above further disclose an electronic timepiece, wherein the planar antenna is a patch antenna, see ‘428 [0050].
Claims 4, 5, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over ‘428,  Long, and ‘681 in further view of Kitamura JP 2015-175738.
Regarding claims 4 and 13, ‘428, Long, and ‘681  further disclose an electronic timepiece as described in the paragraphs above, wherein the planar antenna includes: ‘428 in Fig. 7 a dielectric substrate (41), the antenna electrode provided on a front surface of the dielectric substrate (42), a ground electrode provided on a rear surface of the dielectric substrate (43), and the power feeder (Long, element 40)
‘428, Long, and ‘681 do not disclose a power feeding electrode provided on the rear surface and the power feeding electrode is the power feeder
However, Kitamura discloses an antenna with a power feeding electrode provided on the rear surface and the power feeding electrode is the power feeder (Fig. 3, 32, 33).
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the power feeder of ‘428, Long, and ‘681 as suggested by Kitamura because simply substituting one known means of providing power (i.e. connector for an electrode) for another provides the predictable result that power will be provided to the antenna in order to receive signals.
Regarding claims 5 and 14, ‘428, Long, and ‘681 further disclose an electronic timepiece as described in the paragraphs above, wherein the planar antenna includes: ‘428 in Fig. 7 a dielectric substrate (41), the antenna electrode provided on a front surface of the dielectric substrate (42), a ground electrode provided on a rear surface of the dielectric substrate (43), and the power feeder (Long, element 40), 
‘428, Long, and ‘681 do not disclose a power feeding electrode provided on the rear surface, and a side surface electrode provided on a side surface of the dielectric substrate and electrically continuous with the power feeding electrode, and the power feeder is formed of the power feeding electrode and the side surface electrode.

Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the power feeder of ‘428, Long, and ‘681 as suggested by Kitamura because simply substituting one known means of providing power (i.e. connector for an electrode) for another provides the predictable result that power will be provided to the antenna in order to receive signals.
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ‘428,  Long, and ‘681 in further view of Aizawa US 2013/0322217.
Regarding claims 10 and 18, ‘428, Long, and ‘681 further disclose an electronic timepiece as described in the paragraphs above, further comprising: a circuit substrate on which the planar antenna and a reception IC (50) for the planar antenna are mounted (23), see ‘428 Figs. 23 and 3.
‘428, Long, and ‘681 do not disclose an entirety of a wiring line that connects the power feeder of the planar antenna to the reception IC linearly extends along the circuit substrate.
However, Aizawa discloses an electronic timepiece where a circuit substrate (20) on which the planar antenna (25) and a reception IC (30) for the planar antenna are mounted, wherein an entirety of a wiring line (25) that connects the power feeder of the planar antenna to the reception IC linearly extends along the circuit substrate [0080].
.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-10, 12-15, 17-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In particular the newly recited subject matter is taught by ‘681 as set forth in this office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508.  The examiner can normally be reached on T&Th 1-7pm EST, W 3:30-7:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844